[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                FILED
                                                     U.S. COURT OF APPEALS
                           No. 09-11094                ELEVENTH CIRCUIT
                                                       SEPTEMBER 14, 2009
                       Non-Argument Calendar
                                                        THOMAS K. KAHN
                     ________________________
                                                             CLERK

                D. C. Docket No. 07-01613-CV-JEC-1

CAROLYN B. JONES,


                                                         Plaintiff-Appellant,

                                versus

ATLANTA INDEPENDENT PUBLIC SCHOOL DISTRICT,
ATLANTA BOARD OF EDUCATION,
BEVERLY L. HALL,
individually and in her official capacity as
Superintendent,
LISA R. SMITH,
individually and in her official capacity as
School Principal,


                                                      Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                   _________________________
                         (September 14, 2009)
Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

       Pro se plaintiff-appellant Carolyn B. Jones appeals the district court’s grant

of defendants’ Atlanta Independent Public School District, Atlanta Board of

Education, Beverly Hall, and Lisa Smith (collectively “Defendants”) motion for

summary judgment. We affirm.

       Jones, a 68-year-old female, was employed as a secretary, first with

Anderson Park Elementary and then with Deerwood Academy Elementary.

Between 2004 and 2006 there were various complaints from parents and co-

workers regarding Jones’ behavior and unprofessional conduct. Jones received

counseling and other disciplinary actions, and was placed on work improvement

plans. When these actions failed to resolve the issues, Jones was notified that there

would be a formal disciplinary hearing. Despite the notice, Jones failed to attend

the hearing.1 Based on the recommendations of the hearing officer, the defendants

terminated Jones on March 31, 2006. Following Jones’ termination, the secretary

position at Deerwood Academy was filled by a younger female. Thereafter, Jones

filed a complaint with the EEOC and the instant employment discrimination action




1
  Jones claims that her absence was due to medical issues, but she did not request a
postponement.

                                                2
in federal court, alleging age discrimination and a due process violation.2

       The district court granted the defendants’ motion for summary judgment,

finding that (1) there was no direct evidence of discrimination; (2) the defendants

proffered legitimate non-discriminatory reasons for the termination, and Jones had

failed to show these reasons were pretextual3 ; (3) there could be no substantive due

process claim for wrongful termination; and (4) the procedural due process claim

failed because there was an adequate state remedy available. This appeal followed.



       On appeal, Jones argues that (1) she had direct evidence of discrimination in

the form of a statement from her supervisor that she “inherited old employees;”

(2) she established a circumstantial case of discrimination because the defendants’s

reasons for terminating her were pretextual; and (3) the hearing prior to her

termination violated due process.

       We review a district court’s grant of summary judgment de novo, viewing

the record and drawing all inferences in favor of the non-moving party. Fisher v.



2
  Jones also alleged claims for (1) a First Amendment violation, and (2) intentional infliction of
emotional distress. The district court granted summary judgment dismissing both of these
claims, and because Jones does not challenge that dismissal on appeal, she has abandoned these
claims. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
3
  The parties do not dispute that Jones established a prima facie case of discrimination under the
burden-shifting analysis applicable to cases involving circumstantial evidence. Kelliher v.
Veneman, 313 F.3d 1270, 1275 (11th Cir. 2002).

                                                 3
State Mut. Ins. Co., 290 F.3d 1256, 1259-60 (11th Cir. 2002). We review

constitutional issues de novo. Eagle Hosp. Physicians, LLC v. SRG Consulting,

Inc., 561 F.3d 1298, 1303 (11th Cir. 2009).

      After a thorough review of the record and the parties’ briefs, we affirm for

the reasons given in the district court’s order dated February 3, 2009.

      AFFIRMED.




                                          4